FILED
                            NOT FOR PUBLICATION                             JUL 02 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ONOFRE TOMMY SERRANO,                            No. 13-55287

               Plaintiff - Appellant,            D.C. No. 2:13-cv-00208-UA-PLA

  v.
                                                 MEMORANDUM*
CITY OF LONG BEACH; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, Chief Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Onofre Tommy Serrano appeals pro se from the district court’s order

denying him leave to proceed in forma pauperis (“IFP”) in his 42 U.S.C. § 1983

action alleging various constitutional violations. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion the district court’s denial of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
leave to proceed IFP. Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369

(9th Cir. 1987). We reverse and remand.

      The district court denied Serrano’s motion to proceed IFP because it

determined that the action was barred under Heck v. Humphrey, 512 U.S. 477, 487

(1994). However, the action was not Heck-barred because Serrano did not allege

that he had been convicted, and it was not clear from the allegations in the

complaint whether his criminal proceedings were ongoing or had concluded. See

Wallace v. Kato, 549 U.S. 384, 393-94 (2007) (recognizing that Heck applies only

when an outstanding criminal conviction already exists and noting that civil

proceedings may be stayed while related criminal charges are pending).

      The district court also indicated in its order denying IFP that Serrano had

made an inadequate showing of indigency and had not obtained certification of his

prison account balance from an authorized officer. On remand, the district court

should allow Serrano to supplement his showing of indigency and, if applicable, to

obtain any necessary certification from prison officials.

      REVERSED and REMANDED.




                                          2                                    13-55287